DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tool and frame body of the top must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "130" and "138" have both been used to designate tool dock.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a housing having a load shoulder formed on an outer surface thereof configured to transfer an axial load from the tool dock to a frame body of the top drive” that is unclear because no figures show a frame body of the top drive.
Claim 1 further recites “a hydraulic swivel attached to the housing configured to provide hydraulic fluid to the tool” that is unclear because no figures show the tool.
Claims 28 and 32 recite “a swivel sleeve” that is confusing. Are they same sleeve or separate sleeve? 
Claims 2-6 and 21-36 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 21-23, 25-28, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liess (20170074075).
Liess discloses a tool dock, comprising:
Re claim 1 (as best understood - see 112 issue) :
a housing (i.e., fig. 2) having a load shoulder (near 22) formed on an outer surface thereof configured to transfer an axial load (via 4y, fig. 1, i.e., pghs. 103-104), from the tool dock 1020 (i.e., fig. 10A-10C, pghs. 103-104) to a frame body of the top drive 4; a drive sleeve 23q (with drive ring/gear 23g, i.e., fig. 2, pgh. 38) rotatably disposed in the housing, wherein the drive sleeve has a load profile (i.e., gear) and a central bore (see fig. 2) for receiving a tool mandrel 31d (via 37, i.e., fig. 4A) therein; and a hydraulic swivel 21 (i.e., fig. 2) attached to the housing configured to provide hydraulic fluid (i.e., fig. 1 - arrow, pgh. 42) to the tool 2.  

Re claim 3, the housing has a threaded portion formed on an inner surface of the housing (i.e., 4A, pgh. 59, threaded box/coupling) for forming a threaded connection with the tool mandrel.  
Re claim 4, one or more torque keys (i.e., fig. 4A, pgh. 59, torsionally connected to the lower end of the torque shaft 34, such as by mating of the threaded couplings for torsionally coupling the drive sleeve to the tool mandrel 31d.  
Re claims 5, 36, the tool mandrel 31d is either a part of or connectable connected to the tool 2 (i.e., fig. 1).  
Re claim 6, the tool 2 is selected from the group consisting of a drilling tool (i.e., fig.1, pgh. 28, drill string, drill bit), a casing tool, a cementing tool, a completion tool, a fracturing Page 27065435PATENTSerial No. 16/856,201Atty. Dkt. No. WEAT/1356USD01tool, a pump, a sand screen, a clamping tool, an internal gripping tool, an external gripping tool, an adaptor, and combinations thereof.
Re claim 21, a thrust bearing 24u (i.e., pgh. 40, thrust bearing) disposed within the housing between the drive sleeve and the housing.  
Re claim 22, a radial bearing 24d (i.e., pgh. 40, The bearing 24d may be capable of sustaining weight of the drill string 2 during rotation thereof – facilitating rotation thus can be considered a radial bearing) disposed within the housing between the drive sleeve and the housing, wherein the radial bearing is configured to facilitate rotation between the drive sleeve and the housing.  

Re claim 25, the load profile is a first load profile (near 22), and wherein the drive sleeve further includes a second load profile (23g, gear) on an upper end of the drive sleeve (23q, i.e., fig. 2), the second load profile configured to transfer axial loads (axial loads of 23q)  .  
Re claim 26, the hydraulic swivel 21 includes a rotating sleeve and stationary sleeve (i.e,, pgh. 42, “The mud swivel 21 may have an outer non-rotating barrel connected to the hose nipple 20 and an inner rotating barrel”).
Re claim 27, one or more flow paths (i.e., hose) are formed between the stationary sleeve and the rotating sleeve.  
Re claim 28, the rotating sleeve is attached to a flange of a swivel sleeve (i..e, rotating barrel connected to the hose and barrel is generally bulging out in the middle – bulging out section - flange) 
Re claim 32, a swivel sleeve (i.e., rotating barrel connected to the hose)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 29, 30, 31, and 3-35 are rejected under 35 U.S.C. 103 as being unpatentable over Liess.
Re claim 24, Liess discloses the load file but is silent on a bayonet profile. However, it would have obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the load file of Liess to have a bayonet profile for the predictable dock performance, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357F 2d669, 149USPQ47 (CCPA 1966).
Re claim 29, Liess teaches hydraulic coupler including one hydraulic connectors connected to the one or more flow paths formed between the stationary sleeve and the rotating sleeve (i.e., pgh. 42, “The mud swivel 21 may have an outer non-rotating barrel connected/ implies including hydraulic coupler including one hydraulic connector to the hose nipple 20 and an inner rotating barrel”), but is silent on a hydraulic multicoupler, the hydraulic multicoupler including one or more hydraulic connectors connected to the one or more flow paths formed between the stationary sleeve and the rotating sleeve.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the dock of Liess to have a hydraulic multicoupler, St. Regis paper Co. v. Bemis Co., 193 USPQ 8.
Liess further discloses,
Re claim 30, the hydraulic multicoupler (see claim 29) is attached to the housing or the stationary sleeve (i.e., non-rotating barrel).  
Re claim 33, a hydraulic multicoupler (see claim 29), the hydraulic multicoupler including: a hydraulic multicoupler housing (i.e., 18, fig. 2); and one or more hydraulic connectors (see claim 29) in communication with the hydraulic swivel 21.  
Re claim 34, the hydraulic multicoupler (see claim 29) is attached to the housing (i.e., fig. 2)
Re claims 31, 35, Liess discloses the hydraulic multicoupler is attached to the housing (claim 31) and the hydraulic multicoupler housing is connected to the housing or the hydraulic swivel through the thrust bearing 24u and radial bearing 24d as described above, but is silent on attached/connected by a spherical bearing. However, a spherical bearing is well known, thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the dock of Liess with a spherical bearing for the optimal dock performance, since the spherical bearing permits an angular rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676